Exhibit 10.66
COMPANY GUARANTY AGREEMENT
     THIS COMPANY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
January 15, 2010, is made by SONIC AUTOMOTIVE, INC. (the “Guarantor” or the
“Company”) to BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States, as administrative agent (in
such capacity, the “Administrative Agent”) for each of the lenders (the
“Lenders”) now or hereafter party to the Floorplan Credit Agreement defined
below (collectively with the Administrative Agent and the Revolving
Administrative Agent (as defined below), in its capacity as collateral agent
under the Floorplan Credit Agreement the “Floorplan Secured Parties”). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Floorplan Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Floorplan Secured Parties have agreed to provide to the
Guarantor and certain Subsidiaries of the Guarantor (each a “New Vehicle
Borrower”, and collectively with the Company, the “Borrowers” and each
individually, a “Borrower”) certain credit facilities, as applicable, including
a new vehicle floorplan facility with a swing line sublimit, and a used vehicle
floorplan facility with a swing line sublimit, in each case pursuant to the
terms of that certain Syndicated New and Used Vehicle Floorplan Credit Agreement
dated as of the date hereof among the Borrowers, the Administrative Agent, the
Lenders and the Revolving Administrative Agent in its capacity as collateral
agent for the Floorplan Secured Parties (such agreement, as from time to time
amended, restated, supplemented or otherwise modified, the “Floorplan Credit
Agreement”); and
     WHEREAS, Bank of America, N.A. is a party to that certain Amended and
Restated Credit Agreement as of the date hereof among the Company, the lenders
parties thereto from time to time (the “Revolving Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Revolving Administrative
Agent”) for the Revolving Secured Parties (as such term is defined in the
Security Agreement); and
     WHEREAS, each New Vehicle Borrower is a Subsidiary of the Guarantor and the
Guarantor will materially benefit from the New Vehicle Floorplan Loans made and
to be made under the Floorplan Credit Agreement; and
     WHEREAS, the Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and
     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Floorplan Credit Agreement
by the Floorplan Secured Parties was the obligation of the Guarantor to enter
into this Guaranty Agreement, and the Floorplan Secured Parties are unwilling to
extend and maintain the credit facilities provided under the Loan Documents
unless the Guarantor enters into this Guaranty Agreement;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:
     1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually
and irrevocably guarantees to the Administrative Agent for the benefit of the
Floorplan Secured Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Guaranty Agreement,
“Guaranteed Liabilities” means: (a) each New Vehicle Borrower’s prompt payment
in full, when due or declared due and at all such times, of all Obligations and
all other amounts pursuant to the terms of the Floorplan Credit Agreement, the
Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from such New Vehicle Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each New
Vehicle Borrower’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such New Vehicle Borrower under the
Floorplan Credit Agreement, the Notes and all other Loan Documents. The
Guarantor’s obligations to the Floorplan Secured Parties under this Guaranty
Agreement are hereinafter collectively referred to as the “Guarantor’s
Obligations”.
     The Guarantor agrees that it is directly and primarily liable for the
Guaranteed Liabilities.
     The Guarantor’s Obligations are secured by various Security Instruments
referred to in the Floorplan Credit Agreement, including without limitation, the
Security Agreement.
     2. Payment. If any New Vehicle Borrower shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, fee (including, but not limited to, loan fees and Attorney Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Floorplan Credit
Agreement, by acceleration, or otherwise, or upon the occurrence and during the
continuance of any Event of Default under the Floorplan Credit Agreement, then
the Guarantor will, upon demand thereof by the Administrative Agent, fully pay
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
subject to any restriction on the Guarantor’s Obligations set forth in Section 1
hereof, an amount equal to all the Guaranteed Liabilities then due and owing.
     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantor’s Obligations under this Guaranty Agreement shall
be absolute and unconditional irrespective of, and the Guarantor hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Guaranty Agreement and all Security Instruments to which it is a
party by reason of:
     (a) any lack of legality, validity or enforceability of the Floorplan
Credit Agreement, of any of the Notes, of any other Loan Document, or of any
other agreement or instrument creating, providing security for, or otherwise
relating to the Guarantor’s Obligations, any of the Guaranteed Liabilities, or
any other guaranty of any of the

2



--------------------------------------------------------------------------------



 



Guaranteed Liabilities (the Loan Documents and all such other agreements and
instruments being collectively referred to as the “Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
     (c) any acceleration of the maturity of any of the Guaranteed Liabilities
or of any other obligations or liabilities of any Person under any of the
Related Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, or for any other obligations or liabilities of any Person under any
of the Related Agreements;
     (e) any dissolution of any Borrower, the Guarantor, any other Loan Party or
any other party to a Related Agreement, or the combination or consolidation of
any New Vehicle Borrower, the Guarantor, any other Loan Party or any other party
to a Related Agreement into or with another entity, or any transfer or
disposition of any assets of any New Vehicle Borrower, the Guarantor, any other
Loan Party or any other party to a Related Agreement;
     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Floorplan Credit Agreement, any of
the Notes or any other Loan Document or any other Related Agreement, in whole or
in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation obligations arising
under any other Guaranty now or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor) which may or might in any manner or to any extent
vary the risks of the Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
any New Vehicle Borrower or any other Loan Party or to any collateral in respect
of the Guaranteed Liabilities or Guarantor’s Obligations,

3



--------------------------------------------------------------------------------



 



whether arising under North Carolina General Statutes Sections 26-7 and 26-9 or
otherwise.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.
     4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.
     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.
     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 21 hereof, the Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
the Guarantor (i) of any New Vehicle Borrower, to the payment in full of the
Guaranteed Liabilities and (ii) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Floorplan Secured Party and arising under the Loan
Documents. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Floorplan Secured
Parties on account of the Guaranteed Liabilities, the Guarantor’s Obligations,
or such other obligations, as applicable, and, after such request and pending
such payment, shall be held by the Guarantor as agent and bailee of the
Floorplan Secured Parties separate and apart from all other funds, property and
accounts of the Guarantor.
     7. Suits. The Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to the Guarantor, the Guarantor’s Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against the Guarantor. At the
Administrative Agent’s election, one or more and successive or concurrent suits
may be brought hereon by the Administrative Agent against the Guarantor, whether
or not suit has been commenced against any New Vehicle Borrower, any Loan Party
or any other Person and whether or not the Floorplan Secured Parties have taken
or failed to take any other action to collect all or any portion of the
Guaranteed Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Guaranteed Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

4



--------------------------------------------------------------------------------



 



     8. Set-Off and Waiver. The Guarantor waives any right to assert against any
Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which the Guarantor may now or at any time hereafter
have against any New Vehicle Borrower or any or all of the Floorplan Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to the Guarantor. The Guarantor agrees that
each Floorplan Secured Party shall have a lien for all the Guarantor’s
Obligations upon all deposits or deposit accounts, of any kind, or any interest
in any deposits or deposit accounts, now or hereafter pledged, mortgaged,
transferred or assigned to such Floorplan Secured Party or otherwise in the
possession or control of such Floorplan Secured Party for any purpose (other
than solely for safekeeping) for the account or benefit of the Guarantor,
including any balance of any deposit account or of any credit of the Guarantor
with the Floorplan Secured Party, whether now existing or hereafter established,
and hereby authorizes each Floorplan Secured Party from and after the occurrence
of an Event of Default at any time or times with or without prior notice to
apply such balances or any part thereof to such of the Guarantor’s Obligations
to the Floorplan Secured Parties then due and in such amounts as provided for in
the Floorplan Credit Agreement or otherwise as they may elect. For the purposes
of this Section 8, all remittances and property shall be deemed to be in the
possession of a Floorplan Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.
     9. Waiver of Notice; Subrogation.
     (a) The Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Floorplan Credit Agreement or the Notes or any other Loan Document or
Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof. The Guarantor agrees that each
Floorplan Secured Party may heretofore, now or at any time hereafter do any or
all of the foregoing in such manner, upon such terms and at such times as each
Floorplan Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing the
Guarantor from its Guarantor’s Obligations, and the Guarantor hereby consents to
each and all of the foregoing events or occurrences.
     (b) The Guarantor hereby agrees that payment or performance by the
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Floorplan Secured Parties
upon demand by the Administrative Agent to the Guarantor without the
Administrative Agent being required, the Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to

5



--------------------------------------------------------------------------------



 



enforce or resort to any remedies against any Borrower or any other guarantor of
the Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies
with respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by any
Borrower or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.
     (c) The Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date
shall have elapsed without the filing or commencement, by or against any Loan
Party, of any state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by the Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to the Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Floorplan Secured Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Floorplan Secured Parties, to be
credited and applied upon the Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Floorplan Credit Agreement or
otherwise as the Floorplan Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Guarantor’s Obligations, the
termination or expiration of this Guaranty Agreement in any manner, including
but not limited to termination in accordance with Section 21 hereof, and
occurrence of the Facility Termination Date.
     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof. Any claim or
claims that the Floorplan Secured Parties may at any time hereafter have against
the Guarantor under this Guaranty Agreement may be asserted by the
Administrative Agent on behalf of the Floorplan Secured Parties by written
notice directed to the Guarantor in accordance with Section 23 hereof.
     11. Representations and Warranties. The Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement, and
to perform its obligations under this Guaranty Agreement, that this Guaranty
Agreement has been duly executed and delivered on

6



--------------------------------------------------------------------------------



 



behalf of the Guarantor by its duly authorized representatives; that this
Guaranty Agreement is legal, valid, binding and enforceable against the
Guarantor in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles; and that the Guarantor’s execution, delivery and performance of this
Guaranty Agreement does not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which the Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.
     12. Expenses. The Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Floorplan Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.
     13. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.
     14. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as the Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.
     15. Reliance. The Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Floorplan Secured Parties, that: (a) the Guarantor
has adequate means to obtain on a continuing basis (i) from any New Vehicle
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
(“Other Information”), and has full and complete access to the Loan Parties’
books and records and to such Other Information; (b) the Guarantor is not
relying on any Floorplan Secured Party or its or their employees, directors,
agents or other representatives or Affiliates, to provide any such information,
now or in the future; (c) the Guarantor has been furnished with and reviewed the
terms of the Floorplan Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement
freely and deliberately, and understands the obligations and financial risk
undertaken by providing this Guaranty Agreement; (d) the Guarantor has relied
solely on the Guarantor’s own independent investigation, appraisal and analysis
of each New Vehicle Borrower, each New Vehicle Borrower’s financial condition
and affairs, the “Other Information”, and such other matters as it deems
material in deciding to provide this Guaranty Agreement and is fully aware of
the same; and (e) the Guarantor has not depended or relied on any Floorplan
Secured Party or its or their

7



--------------------------------------------------------------------------------



 



employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any New Vehicle Borrower or any New Vehicle
Borrower’s financial condition and affairs or any other matters material to the
Guarantor’s decision to provide this Guaranty Agreement, or for any counseling,
guidance, or special consideration or any promise therefor with respect to such
decision. The Guarantor agrees that no Floorplan Secured Party has any duty or
responsibility whatsoever, now or in the future, to provide to the Guarantor any
information concerning any New Vehicle Borrower or any New Vehicle Borrower’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if the Guarantor receives any such
information from any Floorplan Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, the Guarantor will
independently verify the information and will not rely on any Floorplan Secured
Party or its or their employees, directors, agents or other representatives or
Affiliates, with respect to such information.
     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.02 and 1.05 of the Floorplan Credit Agreement shall be applicable to
this Guaranty Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or guaranteed hereby.
     17. Entire Agreement. This Guaranty Agreement, together with the Floorplan
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 21, neither this Guaranty Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Floorplan Credit Agreement.
     18. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that the Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein or therein without the prior
written consent of the Administrative Agent. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Floorplan Credit Agreement (to the
extent permitted by the Floorplan Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Floorplan Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

8



--------------------------------------------------------------------------------



 



     19. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     20. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor. Without limiting the foregoing provisions of this Section 20, the
provisions of Section 10.10 of the Floorplan Credit Agreement shall be
applicable to this Guaranty Agreement.
     21. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement, and all of the Guarantor’s Obligations hereunder
(excluding those Guarantor’s Obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.
     22. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Floorplan Secured Party provided by law or
under the Floorplan Credit Agreement, the other Loan Documents or other
applicable agreements or instruments. The making of the Loans and other credit
extensions pursuant to the Floorplan Credit Agreement and other Related
Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon the Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof. Any amounts not paid when due under
this Guaranty Agreement shall bear interest at the Default Rate.
     23. Notices. Any notice required or permitted hereunder shall be given,
(a) with respect to the Guarantor, at its address indicated in Schedule 10.02 of
the Floorplan Credit Agreement and (b) with respect to the Administrative Agent
or any other Floorplan Secured Party, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Floorplan Credit Agreement. All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 10.02 of the Floorplan Credit Agreement for
the giving and effectiveness of notices and modifications of addresses
thereunder.
     24. Governing Law; Venue; Waiver of Jury Trial.
     (a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING

9



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN MECKLENBURG COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT, THE GUARANTOR
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
     (c) THE GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO THE GUARANTOR IN EFFECT PURSUANT TO
SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS
OF ANY JURISDICTION WHERE THE GUARANTOR OR ANY OF THE GUARANTOR’S PROPERTY OR
ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS
OF ANY SUCH JURISDICTION, THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH
SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT
AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE
AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION THEREWITH, THE GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF
THE FLOORPLAN SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE

10



--------------------------------------------------------------------------------



 



LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION,
SUIT OR PROCEEDING.
     (f) THE GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.
[Signature page follows.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            GUARANTOR :

SONIC AUTOMOTIVE, INC.
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice Chairman and Chief Financial Officer     

COMPANY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ ANGELO M. MARTORANA         Name:   Angelo M. Martorana       
Title:   Assistant Vice President     

COMPANY GUARANTY AGREEMENT
Signature Page

 